Citation Nr: 1027123	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-01 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
prior to October 2, 2008, and in excess of 50 percent since 
October 2, 2008, for major depressive disorder with panic 
disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
prior to October 2, 2008, and in excess of 20 percent since 
October 2, 2008, for seizures.

3.  Entitlement to an initial compensable rating for stress 
headaches.

4.  Entitlement to an initial compensable rating for dizziness.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to August 
2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
that assigned a 30 percent rating for depression, a 10 percent 
disability rating for a seizure disorder, and 0 percent ratings 
for stress headaches and dizziness, effective August 18, 2004.  A 
May 2009 rating decision increased the rating from 30 percent to 
50 percent for the Veteran's psychiatric disorder and from 10 to 
20 percent for seizures, effective October 2, 2008.  However, as 
those grants do not represent a total grant of benefits sought on 
appeal, the claims for increase remain before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  In April 2010, the Veteran 
testified before the Board at a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  In April 2010 the Veteran testified that she sees a 
VA psychiatrist approximately every month and a half.  However, a 
review of the claims file shows that the most recent VA medical 
records are dated in June 2008.  In addition, on VA neurological 
examination in October 2008, the examiner indicated that MRI 
examinations and EEG tests were conducted.  However, the results 
of those diagnostic tests are unknown.  To aid in adjudication, 
any subsequent VA medical records and reports of diagnostic tests 
should be obtained.

With regard to the Veteran's claim for an increased rating for a 
psychiatric disorder, on VA examination in October 2008, the 
Veteran was diagnosed with moderately severe major depressive 
disorder and panic disorder without agoraphobia related to her 
major depressive disorder.  In April 2010, the Veteran testified 
that she is sad, has less energy, has problems sleeping, short-
term memory loss, desires to be alone, has thoughts of harming 
herself or others, problems concentrating, and becomes 
disoriented at times.  The Veteran also testified that her 
depression affects her desire to finish school and has caused her 
to miss classes.  She indicated that she sees a VA psychiatrist 
every month and a half and that she takes Zoloft.

With regard to the Veteran's claim for an increased rating for 
seizures, on VA neurological examination in October 2008, the 
examiner diagnosed myoclonic epilepsy with a history of myoclonus 
and generalized tonic-clonic seizures.  Due to the fact that the 
Veteran presented in statis epilepticus, she was encouraged to 
seek neurologic consultation.  The examiner also indicated that 
while MRI examinations and EEG tests were conducted, the results 
of those diagnostic tests were unknown.  In April 2010, the 
Veteran testified that she sought hospital treatment for seizures 
three times and has myoclonic seizures a couple of times a week 
with intermittent jerking and twitching that lasts for a couple 
of minutes.

With regard to the Veteran's claims for an increased rating for 
stress headaches, on VA neurological examination in October 2008, 
the Veteran was diagnosed with muscle tension headaches occurring 
approximately daily that were not incapacitating.  However, in 
April 2010 the Veteran testified that she gets headaches in the 
back of her head every other day that last at least thirty 
minutes.  When they occur, she had to go to a dark room.  The 
Veteran also testified that she missed class due to her headaches 
for which she takes over-the-counter medications.

With regard to the Veteran's claim for an increased rating for 
dizziness, on VA neurological examination in October 2008, the 
Veteran was diagnosed with episodes of dizziness that were not 
disabling and occurred approximately two times per week.  In 
April 2010, the Veteran testified that sometimes she sees spots 
and gets nauseated during episodes that usually last about five 
minutes, but does not take any medications for her dizziness.

With respect to the Veteran's claims for increased ratings for a 
psychiatric disorder, seizures, stress headaches, and dizziness, 
the Veteran was last afforded VA examinations in October 2008.  
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA 
examinations are not too old.  However, the Veteran's statements 
and medical evidence of record suggests that the Veteran's 
conditions may have worsened.  Furthermore, because updated VA 
and private treatment records have been requested, the prudent 
and thorough course of action is to afford the Veteran VA 
examinations to ascertain the current nature and severity of her 
psychiatric disorder, seizures, stress headaches, and dizziness.

Finally, in a January 2009 statement the Veteran indicated that 
she is unemployed due to her service-connected psychiatric 
disorder.  A TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In this case, the Board finds that the issue of 
entitlement to a TDIU rating has been raised by the record.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2009).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2009).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

The Veteran has been granted a 50 percent disability rating for 
depressive disorder with panic disorder; a 20 percent disability 
rating for seizure disorder; a 10 percent disability rating for 
paroxysmal atrial tachycardia; and noncompensable disability 
ratings for dizziness, dermatitis of the hands and feet, and 
stress headaches.  The combined disability rating is 60 percent.  
38 C.F.R. § 4.25, Table I, Combined Ratings Table (2009).  
Therefore, the Veteran does not meet the minimum schedular 
percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2009).  The 
remaining question before the Board therefore is whether the 
Veteran's service-connected disabilities nevertheless prohibit 
her from sustaining gainful employment, such that a TDIU rating 
may be assigned on an extraschedular basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of her service-connected 
disabilities, is no longer able to be employed or whether he is 
more generally unemployable.  On VA psychiatric examination in 
October 2008, the VA examiner opined that the Veteran's 
employment is impaired.  However, it does not appear that an 
examiner has yet been asked to render an opinion as to the 
overall effect of the Veteran's service-connected disabilities 
alone on her ability to obtain and retain employment.  Therefore, 
the prudent and thorough course of action is to afford the 
Veteran an examination to ascertain the impact of her service-
connected disabilities on her unemployability.  The examiner on 
remand should specifically reconcile the opinion with the October 
2008 VA opinion and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated since June 2008, including the results 
of any EEGs or MRIs that were performed as 
discussed in the October 2008 VA neurological 
examination report.

2.  Schedule a VA examination to determine 
the current severity of her major depressive 
disorder with panic disorder.  The claims 
file must be reviewed and that review should 
be noted in the examination report.  The 
examiner should specifically provide a full 
multi-axial diagnosis pursuant to DSM-IV, to 
include a GAF score.  The examiner should 
provide a complete rationale for all 
conclusions reached and should discuss those 
findings in relation to the pertinent 
evidence of record, including the Veteran's 
October 2008 VA examination and April 2010 
testimony.  All signs and symptoms of the 
Veteran's major depressive disorder should be 
reported in detail.  The examiner should also 
describe the impact of the Veteran's major 
depressive disorder on her occupational and 
social functioning.  Finally, the examiner 
should opine as to whether the Veteran's 
major depressive disorder with panic disorder 
has a marked interference with her 
employability.

3.  Schedule a VA neurological examination to 
determine the current nature and severity of 
the Veteran's seizures, headaches, and 
dizziness.  The claims file should be 
reviewed and that review should be indicated 
in the examination report.  The examiner 
should provide a complete rationale for all 
conclusions reached and should discuss those 
findings in relation to the pertinent 
evidence of record, including the Veteran's 
October 2008 VA examination and April 2010 
testimony.  Specifically, the examiner should 
provide the following information:

(a)  Indicate how many major or minor 
seizures the Veteran has per week.

(b)  State the number and frequency of any 
prostrating headaches over the previous 
several months.

(c)  State whether the Veteran experiences 
occasional dizziness or dizziness and 
occasional staggering.

(d)  Finally, the examiner should opine as 
to whether the Veteran's seizures, 
headaches, or dizziness, has a marked 
interference with her employability.
      
4.  Schedule a VA examination to ascertain 
the impact of the Veteran's service-connected 
disabilities on her unemployability.  The 
claims folder should be reviewed and that 
review should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the opinion 
with all other opinions of record, including 
the October 2008 VA opinion.  The examiner 
must evaluate and discuss the effect of all 
of the Veteran's service-connected 
disabilities on her employability.  The 
examiner should opine as to whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities (depressive disorder 
with panic disorder, seizure disorder, 
paroxysmal atrial tachycardia, dizziness, 
dermatitis of the hands and feet, and stress 
headaches), without consideration of 
nonservice-connected disabilities, render her 
unable to secure or follow a substantially 
gainful occupation.  The rationale for any 
opinion should be provided.

5.  Then, readjudicate the claims, including 
consideration of whether referral of the TDIU 
claim to the appropriate department officials 
under 38 C.F.R. § 4.16(b) for extraschedular 
consideration is warranted.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

